--------------------------------------------------------------------------------

Exhibit 10.2
 
FORM OF SENIOR SECURED FLOATING RATE REVOLVING NOTE
 
No.: [___]
PPN: [_______]
[TBD]
 
[DATE]
 



FOR VALUE RECEIVED, each of the undersigned (collectively, the “Companies”)
promises, jointly and severally, to pay [NAME OF HOLDER] or its registered
assigns the principal amount of the Revolving Loans on the dates and in the
amounts specified in the Note Purchase Agreement owing by the Companies pursuant
to that certain Note Purchase Agreement, dated as of June 20, 2014 (as amended,
restated, replaced, supplemented or otherwise modified from time to time,  the
“Note Purchase Agreement”; capitalized terms used herein but not otherwise
defined shall have the meaning set forth in the Note Purchase Agreement),
entered into by PRIMO WATER CORPORATION, a Delaware corporation, PRIMO PRODUCTS,
LLC, a North Carolina limited liability company, PRIMO DIRECT, LLC, a North
Carolina limited liability company, PRIMO REFILL, LLC, a North Carolina limited
liability company, PRIMO ICE, LLC, a North Carolina limited liability company,
and PRIMO REFILL CANADA CORPORATION, a British Columbia, Canada corporation, the
purchasers party thereto and The Prudential Insurance Company of America, as
collateral agent.
 
Each Company promises, jointly and severally, to pay interest on the unpaid
principal amount of the Revolving Loans from the date of such Revolving Loan
until such principal amount is paid in full in cash, at such interest rates, and
payable at such times, as are specified in the Note Purchase Agreement. All
payments of principal and interest in respect of this Note shall be made in
accordance with the terms of the Note Purchase Agreement.


Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at such place as the Company
Representative shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement.


This Note is one of the “Revolving Notes” referred to in the Note Purchase
Agreement and is issued pursuant to and entitled to the benefits of the Note
Purchase Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Revolving Loans evidenced
hereby was made and is to be repaid.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the
Companies may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Companies will not be affected by any notice to the contrary.



--------------------------------------------------------------------------------

This Note is subject to mandatory prepayment and to prepayment at the option of
the Companies, each as provided in the Note Purchase Agreement.
 
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Note Purchase Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Note Purchase Agreement.
 
No reference herein to the Note Purchase Agreement and no provision of this Note
or the Note Purchase Agreement shall alter or impair the obligations of the
Companies, which are absolute and unconditional, joint and several, to pay the
principal of and interest on this Note at the place, at the respective times,
and in the currency herein prescribed.
 
Each Company promises, jointly and severally, to pay all costs and expenses,
including reasonable attorneys’ fees incurred in the collection and enforcement
of this Note, in each case, in accordance with the terms of the Note Purchase
Agreement.  Each Company and any endorsers of this Note hereby consent to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waive diligence, presentment, protest, demand notice of every kind
and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.
 
[remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.


PRIMO WATER CORPORATION
 
By:
 
Name:
Title:
 
PRIMO PRODUCTS, LLC
 
By:
 
Name:
Title:
 
PRIMO DIRECT, LLC
 
By:
 
Name:
Title:
 
PRIMO REFILL, LLC
 
By:
 
Name:
Title:

 
PRIMO ICE, LLC
 
By:
 
Name: 
Title: 

 

--------------------------------------------------------------------------------

PRIMO REFILL CANADA CORPORATION
 
By:
 
Name:
Title:

 



--------------------------------------------------------------------------------